The Notice of Non-Compliant Amendment of 11/30/21 is withdrawn and vacated by the Examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #15/049078, Case Seat Assembly, filed 2/20/16.  Claims 1-15 are pending, with claim 4 withdrawn. 
  This Final Office Action is in response to applicant's reply dated 11/23/2021, with the additional request on 6/6/2022 to enter the amendment of 11/23/2021 that was not originally entered. The Examiner has reviewed the documents submitted 11/23/2021 and the originally missing pages appeared to have crossed in the mail. Since the drawings and all of the pages were timely received, the Examiner has entered the Supplemental Amendment of 11/23/2021. 
In an effort to keep the prosecution history clear, the Examiner notes that the Specification submitted on 12/31/2020 is the latest entered specification, the Drawings submitted on 11/23/2021 are the latest entered drawings, and the Claims submitted on 5/4/2021 are the latest Claims entered. These replace all previous versions, and any future amendments must be made with respect to these latest entered amendments.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 341, 342 (found in Figure 5). The Examiner notes that this previous objection was not addressed by the Applicant.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 146,148 in Figure 8 submitted 11/23/21.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156” has been used to designate both an indentation in Figure 8 and a rectangular portion in Figure 6 that was submitted on 11/23/21.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
-The disclosure is objected to because in para [0015], the first sentence states that Figures 1 and 5 show exploded embodiments of case seat assembly 5. However, case seat assembly 5 is the first embodiment of Figure 1. Figure 5 shows a different case seat assembly 205. The Examiner notes that this previous objection was not addressed by the Applicant.
-The disclosure is objected to because in para [0015], the following sentence does not makes sense: “As depicted in Figure 4, the case seat assembly (5) is shown attached to the surface of the case (90), rotatable housing (125), kick stand (55) and a clamp fastener defined by the upper portion (35,36) and the lower portion (40,50).” It is unclear if the case seat assembly is being defined as attached to the case AND the rotatable housing AND the kickstand AND the clamp fastener. Additionally, the embodiment that is being defined in Figure 4 has a housing with numeral 25, not 125. The Examiner notes that this previous objection was not addressed by the Applicant.
-The disclosure is objected to because in para [0018], the bottom portions are defined as “40,45”. However, 45 was already used to define rotating elements. The “bottom” portions were previously defined as “lower” portions 40 and 50. The Examiner notes that this previous objection was not addressed by the Applicant.
The disclosure is objected to because para [0023] defines the “upper portion” as “136,136”. This should be replaced with ---135,136---. The Examiner notes that this previous objection was not addressed by the Applicant.

The specification amendment filed 12/31/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	-In para [0017], the term “permanently” was deleted which changes the scope of the invention and is therefore new matter. The Examiner notes that this previous objection was not addressed by the Applicant.
	-In para [0021], all of the structural limitations that were deleted changes the scope of the invention and is therefore new matter. The Examiner notes that this previous objection was not addressed by the Applicant.
	-In para [0021], language was added to state that the housing “securely” engages within channels, and that the lower portion of the housing is tapered and can be inserted and “interlocked within” the channels. This is new matter since the specification did not previously disclose any specifics as to how the housing was retained within the coupling member (which the Examiner previously included a 112 rejection). There is no indication of the tapered lower portion of the housing interlocking with the channels. In fact, in Figure 6 the lower tapered end extends out of the coupling member and does not depict any interlocking. The Examiner notes that the Applicant argued the interlocking function but it is not persuasive. See the Response to Arguments.
	-In para [0022], it is disclosed that the mating plug element 147 extends through the aperture 242 in the front side tong to securely engage with plug 126. The newly added language “in aperture (141)” is new matter since there was no previous disclosure that the mating plug element 147 would extend into the aperture 141. There is no assembled cross-sectional view that discloses the extent of 147, and how it engages 126. There is no disclosure that explains if the plug 126 extends out of 125, or any disclosure that explains if plug 126 receives 147 within it or if they abut one another etc. The Examiner notes that this previous objection was not addressed by the Applicant. The Applicant made a general argument only. See Response to Arguments.
	-In para [0022], new language states that the front washer and back washer have central openings “through which plug (126) extends”, and new language “As depicted front washer and back washer comprise indentations and protrusions that seat within each other.” These are both considered new matter. The only view of the plug/washers/apertures is an exploded view and therefore the engagement between the elements cannot be further defined or determined. As stated above, it is not clear if the plug 126 extends through 125 or if 147 extends into the aperture 141. Therefore, from the exploded view, one cannot determine if the plug 126 rests on the perimeter of the central openings of the washers or passes through them, or if 147 passes through them etc. Additionally, since the only view of the washers is an exploded view, it does not teach how the washers engage with one another. There was no previous disclosure regarding indentations or protrusions and it is not clear from the drawings what features are being referred to. Since there are no assembled views showing the engagement of the washers with respect to one another, this is new matter. The Examiner notes that this previous objection was not addressed by the Applicant. The Applicant made a general argument only. See Response to Arguments.
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not have proper antecedent basis for “a front connector”, “a front plug”, or “a back plug”. The Examiner notes that this previous objection was not addressed by the Applicant.




Claim Objections
Claim 5 is objected to because it includes incorrect markings in the amendment. It appears that a comma after “The mount of claim 1” is being crossed out, however no comma previously existed. Additionally, the period at the end of the claim is underlined as if newly added, however the period already existed. In an effort to further prosecution, the Examiner has entered the claims since the error was minor. However, any future amendment MUST include cancelation of Claim 5, and the subject matter thereof could be added in a new claim. This will assist in keeping the claim prosecution clear. The Examiner notes that this previous objection was not addressed by the Applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 claims that the front plug is “surrounded” by one or more washers, and additionally claims that the back plug extends “through the first and second aperture”. These are both new matter since the only view of the plug/washers/apertures is an exploded view and therefore the engagement between the elements cannot be further defined or determined. It is not clear if the plug 126 extends through 125 or if 147 extends into the aperture 141. From the exploded view, one cannot determine if the plug 126 rests on the perimeter of the central openings of the washers or passes through them, or if 147 passes through them etc. Therefore, this is new matter which must be deleted. The Examiner notes that this previous rejection was not addressed by the Applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-It is claimed that the housing is “operationally coupled” to the coupling member. However, the specification has not explained how the housing 125 is retained within coupling portion 115 and how the housing would not slide right out from the bottom of the coupling portion since the bottom of the coupling portion is open as depicted in Figure 6. There is no depicted structure or disclosure that explains the connection. The Applicant has not yet addressed this claim rejection which was set forth in the non-final office action of 11/07/17. 

Regarding Claim 5:
-It is claimed that a magnet is installed within the housing “directly above the aperture”. This is unclear since the aperture claimed in claim 1 is an aperture in the front side tong, not the housing. It is further claimed that a “magnetic field is formed to secure the rotational mechanism elements together”. This is unclear as the specification has not disclosed how providing a magnet (that is located in a different location than the rotating elements) holds the rotational mechanism together. The drawings actually depict a screw in Figure 8 as part of 147, that appears to connect the rotating elements together. So if the screw is already holding the elements together, then the purpose or function of the magnet is unclear. The Examiner notes that this previous rejection was not addressed by the Applicant.



Regarding Claim 9:
-It is claimed that the housing is “removable connected” to the coupling member. The phrase itself is unclear. Additionally, the specification has not explained how the housing 125 is retained within coupling portion 115 and how the housing would not slide right out from the bottom of the coupling portion since the bottom of the coupling portion is open as depicted in Figure 6. There is no depicted structure or disclosure that explains the connection. The Applicant has not yet addressed this claim rejection which was set forth in the non-final office action of 11/07/17.

Regarding Claim 14:
-There is no antecedent basis for “the first aperture”. The Examiner notes that this previous rejection was not addressed by the Applicant.

Regarding Claim 15:
-It is claimed that a magnet forms a magnetic field to hold the rotational mechanism together. This is unclear as the specification has not disclosed how providing a magnet (that is located in a different location than the rotating elements) holds the rotational mechanism together. The drawings actually depict a screw in Figure 8 that appears to connect the rotating elements together. So if the screw is already holding the elements together, then the purpose or function of the magnet is unclear. The Examiner notes that this previous rejection was not addressed by the Applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,980 to Youssefi-Shams et al. (hereinafter ‘Youssefi’) in view of US 2011/0155774 to Gandhi et al. (hereinafter ‘Gandhi’).

Regarding Claim 1, as best understood, Youssefi teaches a mount utilized in combination with a small case (102), the mount comprising: 
a housing (130; Figure 5); 
a clamp fastener having a front side tong (140) and a back side tong (104); 
a front top portion (upper end) of the front side tong (140) hingedly connected (via 196; col 7, ln 28-36) to a back top portion (upper end) of the back side tong (104) and extending linearly downward therefrom (Figure 5); and 
a rotational mechanism (170) operationally coupling the housing (130) to the front side tong (140) through an aperture (141) extending through a median section of the front side tong (140; col 7, ln 4-9).
Youssefi does not specifically teach a base defined by a front face and a rear face, the front face of the base attached to an outer surface of the small case, a coupling member attached to the rear face of the base, with the housing operationally coupled to the coupling member.  Youssefi teaches attaching the housing directly to the small case (col 4, ln 66-col 5, ln 2; Figure 1).
However, Gandhi, which is also drawn to a mount for rotatably mounting an electronic device via a clamp fastener onto a user, further teaches that the mount further includes a base (13) defined by a front face (12a; Figure 3) and a rear face (12b), the front face (12a) of the base (13) attached to an outer surface of a device (100; Figure 10, para [0025]; para [0044] teaching attaching to a separate case of the device), a coupling member (19/19) attached to the rear face of the base (13; Figure 10), the housing (30) operationally coupled to the coupling member (Figure 10; in order to allow the user to detach the electronic device from the clip device during use (para [0025], [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a base and coupling member as taught by Gandhi could be attached to the outer surface of the case of Youssefi with the housing of Youssefi being mounted to the coupling member as taught by Gandhi, so that the electronic device/case of Youssefi could be detached from the housing/clip without having to detach the entire mount from the user.

Regarding Claim 2, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi further teaches wherein the rotational mechanism (170) swivels back and forth (rotates with 140 about axis; col 7, ln 4-27).

Regarding Claim 3, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, wherein the rotational mechanism (170) rotates 360 degrees (see rotational ribs (134,146) and landings (138,148) of elements 140 and 130 extending 360 degrees with 170 free to rotate about axis 250; Figures 5, 7, 9).

Regarding Claim 7, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi (as modified by Gandhi) further teaches wherein the base is removably attached to the small case (adhesive; col 4, ln 66-col 5, ln 4; in its broadest reasonable interpretation “removably attached” can be any attachment not permanently mounted).

Regarding Claim 8, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi further teaches wherein the small case is a cell phone case (col 4, ln 27-34).
10
Regarding Claim 9, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Gandhi further teaches wherein the housing (30) is removable connected to the coupling member (19/19; para [0025]).

Regarding Claim 11, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Gandhi further teaches wherein the housing (30) has opposing edges 33/33; Figure 6) that interconnect with opposing channels (21/21) of the coupling member (19/19).

Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 9,017,232 to Olivarez et al. (hereinafter ‘Olivarez’).

Regarding Claims 5, 6 and 15, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, but do not specifically teach wherein a magnet is installed within the housing directly above the aperture (or second aperture) wherein a magnetic field is formed to secure the rotational mechanism elements together, wherein the magnet is neodymium.  
However, Olivarez, which is also drawn to a mount having a rotational mechanism (155/135/130; Figure 8) rotatably coupling two components (140,100) together through aligned apertures (as depicted in Figures 1 and 8), further teaches locking/restricting the components (140,100) from rotation with respect to one another using structure (such as a ball catch 145 or alternatively magnets; col 4, ln 23-47) installed within the housing (140; Figure 8) directly above the aperture (where the term ‘above’ is a relative term). Since the magnetic field of a magnet would prevent rotation, the magnet therefore ‘secures the rotational mechanism elements together’ by locking them in position. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art, that a magnet as taught by Olivarez, could be used on the housing of Youssefi and Gandhi combined in order to assist in locking the position of the housing to prevent undesired movement. Additionally, the type of magnet used would be obvious to one of skill in the art before the effective filing date as it would be within routine experimentation and design based on the size, strength, availability, and cost of the magnet needed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 5,620,163 (Wu).

Regarding Claim 10, as best understood, Youssefi and Gandhi combined teach the mount of claim 1 but do not specifically teach further comprising: a kickstand disposed within a recessed portion extending linearly downward disposed within an outer surface of the back side tong; the recessed portion receiving the kickstand therein; and the kickstand having an upper portion hingedly connected therein wherein the kickstand can extend forward and backwards therefrom.
However, Wu, which is also drawn to a clamp fastener that is used to attach a cellphone to a user’s belt, the clamp fastener having front and back side tongs (3, 1; Figure 7A), further teaches a kickstand (2) disposed within a recessed portion (in face of 1; Figure 7) extending linearly downward disposed within an outer surface of the back side tong (1; Figure 7A); the recessed portion receiving the kickstand therein (as depicted in Figure 8); and the kickstand having an upper portion hingedly connected therein (at 16) wherein the kickstand can extend forward and backwards therefrom (Figures 7A, 8 and 9).  Gandhi additionally teaches the benefit of having a rotatable clip mount that can additionally be supported on a table (para [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the back side tong of Youssefi could contain a kickstand as taught by Wu, in order to support a cellphone and case on a table for storage or viewing as needed.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Youssefi, Gandhi and Wu, and further in view of US 6,003,831 (Coleman).

Regarding Claims 12 and 13, as best understood, Youssefi, Gandhi, and Wu combined teach the mount of claim 10, but do not specifically teach wherein the kickstand has a lower portion that is removable, wherein the lower portion is made of a gripping material.
However, Coleman, which is drawn to a kickstand for an electronic device, further teaches that the kickstand (22) has a lower portion (24) that is removable, wherein the lower portion (24) is made of a gripping material (Figures 1-3; col 2, ln 11-14, ln 52-53; col 3, ln 3-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a removable gripping element as taught by Coleman, on the kickstand of Wu, in order to prevent slipping on a surface when supporting the electronic device.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 2016/0131963 (Clearman).

Regarding Claim 14, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, wherein Youssefi further teaches the rotational mechanism further comprising: a front connector (172) having a front plug (172/174) seated within a second aperture (131) located within a second median section of the housing (130); the second aperture (131) aligned with the first aperture (141; Figure 5). Youssefi does not specifically teach the front plug surrounded by one or more washers, or the rotational mechanism further comprising a back plug extending through the first and second aperture and connecting with the front plug.
However, Clearman, which is also drawn to a rotational mechanism for rotatably connecting a housing (500; Figure 4) to an attachment device (600/900), teaches the rotational mechanism comprising: a front connector (1100; Figure 4,11b) having a front plug (1130) surrounded by one or more washers (1200,1500) seated within a second aperture (stepped aperture 510; Figure 4 and 5a showing where the washers are seated within the portion of the aperture between 520 and the throughhole in the same manner as the Applicant’s and the plug extends through the throughhole portion of the aperture; para [0041]) located within a second median section of the housing (500); the second aperture (510) aligned with the first aperture (910/610; Figure 4), and a back plug (1400; Figure 4; para [0043]) extending through the first and second aperture (extends through 610/910/510) and connecting with the front plug (into 1135; Figure 11b; para [0043]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a rotational mechanism with front and back plugs and washers, as taught by Clearman, on the mount of Youssefi and Gandhi combined, as an alternate known rotating assembly, which still allows relative  rotation of components when needed, but which assists in retaining a selected rotational position via the use of the spring washer against undesired rotation from small forces caused by environmental and situational factors, like wind and sudden movements (Clearman para [0041]).
	
Response to Arguments

	-In response to Applicant’s Affidavit filed 6/6/2022, the Examiner notes that this affidavit was filed more than 6 months from the last Examiner action on 11/30/2021. However, after reviewing the documents submitted by the Applicant on 11/23/2021, it appears that the missing pages were crossed in the mail. Because the response of 11/23/2021 was timely filed and contained all of the required pages, the Examiner has entered the amendment of 11/23/2021. The Examiner notes that in order to delete the medical records erroneously submitted by the Applicant, a petition to expunge those pages must be submitted.
	-In response to the Applicant’s arguments with respect to the Drawings: The Applicant argues that designations 243,244, 335 and indentation 156 were added to the drawings. The Examiner approves designations 243,244, and 335. The Examiner also approves indentation 156 in Figure 8, however, 156 was used in Figure 6 as well to refer to a rectangular portion which is not an indentation. Additionally, the Applicant argues that designation 127 is depicted in para [0022]. This is inaccurate since 127 was deleted from the paragraph. However, since 127 was also deleted from the drawings, the objection is overcome. There are still several drawing objections not yet overcome.
	-In response to the Applicant’s arguments regarding the Specification objections: The Applicant respectfully disagrees with “new matter rejection”, but does not specifically state which new matter rejection is being argued. The Applicant quotes a statement from the specification regarding the magnet and then states several bullets which do not pertain to the magnet. The Examiner has commented on each statement as best understood.
With respect to the quoted section of the specification regarding the magnet and the Applicant’s statement that this is not new matter, the Examiner agrees that the quoted section is not new matter. However, the Examiner did not object to this section ever being new matter, so the Applicant’s argument is unclear.
The Applicant argues “From the above 126 magnet inserted into 241 have disclosure”. While “126 magnet” is unclear, the Examiner confirms that the magnet being inserted into opening 241 does have support. The Applicant further argues “The description states that the plug go into the aperture and washers are flushed against each other”. The Examiner confirms that the plug 126 has support of going into the opening 141. The Examiner notes that the Examiner never stated that there was no support for the magnet being inserted into 141 or the plug being inserted into aperture 141. The Examiner indicated that the new matter was the phrase “in aperture (141)” in para [0022] which suggests that 147 extends into 141. If the Applicant’s intention was just that the plug 126 was located within the aperture 141, then this needs to be amended to be clear. The other new matter was related to the plug extending through the central openings of the washers and the washers having indentations and protrusions that seat within each other. While there is support for the plug being “flushed with at least one washer”, and the drawings depict two washers, there is no depiction or previous disclosure that the plug passes through the central opening in the washers or that the indentations and protrusions seat within each other. The plug could merely press upon the perimeter of the central openings of the washers. 
The Applicant argues that the washers have disclosure. The Examiner agrees that the washers themselves have support and there was no previous rejection indicating that they didn’t.
The Applicant argues that “Figure 8 shows the indentation designated as 156. Figure 7a”. It is unclear why there is a reference to Figure 7a. However, the Examiner agrees that the newly defined indentation 156 is depicted in Figure 8.
The Applicant argues that a magnetic field was defined in the original disclosure and the definition of magnetic fields allows for inherency in the specifications. This argument is not persuasive. The Examiner agrees that the original disclosure defined having a magnetic field. However, neither the specification or drawings has clearly explained the function and purpose of the magnet. It is not clear how a magnet located above the recess where the rotational elements are housed secures the elements together. Additionally, since there is a screw used to attach the rotational elements, it is not clear how the magnet would affect the elements. The Examiner has urged the Applicant to file a CIP to provide further details and explanation into the specification and drawings.
The Applicant argues that if the casing 125 is closely inspected it can be noted that designations 116 and 117 can engage with 118 structures that fit into 116 and 117. This is not persuasive. First, an invention needs to be clearly depicted and clearly explained. Secondly, the Examiner has not rejected whether 125 engages the channels 116,117, but rather that there is no explanation or depiction of HOW 125 is retained within 115. Since the bottom of 115 is open, without there being some kind of structural stop, 125 would slide right out of 115. Therefore, the engagement is unclear.
The Applicant argues that 125 at its lower end is smaller than 118 allowing 125 to securely engage within 116 and 117. This is not persuasive. While a tapered lower end may facilitate entry of 125 into the 115, the tapered end is not taught or depicted as securely engaging 116,117. In fact, in Figure 6, the tapered end sticks out of the open end of the coupling member.
	-In response to the 103 rejections, the Applicant has not submitted any amended claims or set forth any further arguments. 
	-The Examiner urges the Applicant to address every objection/rejection in order to further prosecution. However, as discussed in previous interviews, the Examiner once again notes that this application does not provide enough support for several elements, including but not limited to, the connection between the housing and coupling member, and the functionality of the magnet. The specification and claim amendments resulted in new matter. The Examiner suggests filing a Continuation-In-Part where the specification, drawings, and claims can be amended to include all of the correct structure and explanations thereof.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632